DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 5a-5d, 6a and 6b should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The above mentioned drawings are found in Garde, et al (Proceedings of the 17th IEEE International Conference on Nanotechnology, Pittsburgh, PA, July 25-28, 2017). It is noted that the reference includes three authors, two of whom are named inventors of the instant invention. Since a third author is present in the cited prior art, it is considered to be “by another,” and is eligible prior art under 35 USC 102(a)(1). Since the prior art is within the one year grace period, the Applicant may correct the ownership of the invention, by invoking a 35 USC 102(b)(1)(A) exception, wherein the Applicants provide a Declaration under 37 CFR 1.130(a). If the Applicant can correct ownership/authorship of the patent/prior art, than this reference will no longer be consider prior art under 35 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-12 and 14-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Garde, et al (Proceedings of the 17th IEEE International Conference on Nanotechnology, Pittsburgh, PA, July 25-28, 2017). It is noted that the reference includes three authors, two of whom are named inventors of the instant invention. Since a third author is present in the cited prior art, it is considered to be “by another,” and is eligible prior art under 35 USC 102(a)(1). Since the prior art is within the one year grace period, the Applicant may correct the ownership of the invention, by invoking a 35 USC 102(b)(1)(A) exception, wherein the Applicant provides a Declaration under 37 CFR 1.130(a). If the Applicant can correct ownership/authorship of the patent/prior art, than .
Garde teaches a method of modulating adipose-derived stem cells by providing electrical stimulation to the cytosol of the cells, by way of nanoelectrode. See page 934, “Abstract” section; page 936, right column.
With respect to claims 1 and 16, Garde teaches the claimed limitation.
With respect to claims 2 and 3, Garde indicates that the cells differentiate into cells of a neural lineage, like neurons. See page 934, “Introduction” section. It is noted that the limitation “neural cells” is defined in the instant specification as including neurons.
With respect to claims 4 and 5, Garde indicates that cells present with neural stem cell markers, like PAX6 and Nestin. See page 937, left column.
With respect to claims 6-8, although Garde does not teach any adipose-derived stem cell markers, the instantly claimed method is identical to the method of Garde. As the claimed markers are inherently found on all adipose-derived stem cells, and since Garde shows differentiation to cells that are not adipose-derived stem cells, it stands to reason that the claimed markers are not present on the differentiated cells of Garde.
With respect to claims 9 and 17, Garde describes the nanoelectrodes as penetrating the cells and stimulating the cytosol. See page 934, “Abstract” section; page 936, right column.
With respect to claims 10 and 18, Garde provides stimulation at 100 mV/cm. See page 935, “Electrical stimulation protocol” section.

With respect to claim 12, Garde provides the growth factor NGF. See page 935, “Cell culture” section. Garde describes a shorter/more efficient differentiation time. See page 937, “Conclusion” section.
With respect to claims 14 and 19, Garde provides for nanofins that are consistent with the claimed dimensions. See page 935, Table 1.
With respect to claims 15 and 20, although it does not appear to be explicitly stated, Garde provides for conical nanoelectrodes, wherein the radius is less than about 300 nm. See page 935, Figure 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Garde, et al (Proceedings of the 17th IEEE International Conference on Nanotechnology, Pittsburgh, PA, July 25-28, 2017). See the discussion of Garde above. Garde does not provide for any applied examples of not using growth factors. However, when considering Garde, it is stated that one can potentially differentiate adipose-derived stem cells by optimizing the electrical stimulation method, suggesting that this would be well-within the skills and knowledge of the ordinary artisan. See page 937, “Conclusion” section.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651